NO.
12-07-00320-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
                                
TYLER, TEXAS
 
 
§          APPEAL
FROM THE 
IN THE INTEREST OF 
S.R.R., A CHILD       §          COUNTY
COURT AT LAW OF
 
§          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
Rhonda Rice appeals the trial court’s modification order signed on May 4,
2007.  Rice filed a motion for new trial
on May 22, 2007 and thereafter timely filed a notice of appeal.  On August 22, 2007, the trial court signed an
agreed judgment granting an equitable bill of review and ordering a new
trial.  Because a new trial has been
ordered, the appeal is moot. 
Accordingly, the appeal is dismissed. 
Opinion delivered September
12, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
(PUBLISH)